Exhibit Exhibit FORM OF WARRANT AGREEMENT This Warrant Agreement is made and entered into as of February 8, 2008, by and between Z Trim Holdings, Inc. f/k/a Circle Group Holdings, Inc., an Illinois corporation whose principal place of business is located at 1011 Campus Drive, Mundelein, Illinois 60060 (“Z Trim”), and Farhad Zaghi, who resides in Los Altos, California (“Farhad”), Farshad Zaghi, who resides in Los Altos, California (“Farshad”), Nurieel Akhamzadeh, who resides in the Nation of Israel (“Nurieel”), Zaghi Trading Partnership, whose principal place of business is located in California, and Pac Bay, Inc. d/b/a Bay Financial, a California corporation, whose principal place of business is located in California, (collectively the “Zaghi Parties”). WHEREAS, Z Trim has issued various warrants to the Zaghi Parties and the Parties now desire to cancel all such warrants and issue warrants on the following terms and conditions, and the terms and conditions of the Settlement Agreement and Mutual Releases between the Parties as of February 8, 2008, (the “Agreement), and this Warrant Agreement is made pursuant to the Agreement; NOW THEREFORE,in consideration of good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree as follows: 1.The recitals and prefatory phrases set forth above, and the Agreement, are incorporated fully by reference as if expressly set forth herein. 2.All warrants previously issued to the Zaghi Parties (totaling 2,266,666) pursuant to the Agreement to Issue Warrants dated March 27, 2007, unless this Warrant Agreement is declared null and void by the Zaghi Parties pursuant to paragraph 7 of the Agreement in which case the Parties shall be returned to the status quo as it existed prior to the execution of this Warrant Agreement, are deemed cancelled and shall be considered null and void.The Zaghi Parties represent that they have not transferred, assigned or otherwise disposed of any of the warrants referred to the Agreement to Issue Warrants. Pursuant to the
